DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “that temporarily stops a sheet” should be recited as --temporarily stops a sheet--, or the like. The term “that” appears unnecessary. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The phrase “that forms an image” should be recited as --forms an image--, or the like. The term “that” appears unnecessary. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in line 3. There is insufficient antecedent basis for this limitation in the claim. It appears this should refer to the “sheet feeding device”.

Claims 2-15 are rejected by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US Patent No. 5,918,876).
	Regarding Claim 1, Maruyama et al. discloses 
a roller pair being mutually non-separable (8); and 
a roller pair being mutually separable (6), the device that temporarily stops a sheet in a registration position (at 8) of the non-separable roller pair and then resumes feeding the sheet, wherein 
the sheet feeding device feeds sheets such that a following sheet reaches the registration position from the separable roller pair after completion of ejection of a preceding sheet.
It is noted that in the absence of a claimed controller, the device of Maruyama et al. is fully capable of performing the claimed functionality of the last two clauses.

the registration position is set upstream of an image reading position (at 11) in a sheet feeding direction (see Fig. 1).
Regarding Claims 3-5, 11 and 12, it is noted that in the absence of a claimed controller, the device of Maruyama et al. is fully capable of performing the claimed functionality.
Regarding Claim 13, Maruyama et al. discloses the non-separable roller pair (8) serves as a pre-reading roller pair initially disposed upstream of an image reading position (at 11) in the sheet feeding direction (see Fig. 1).
Regarding Claim 15, Maruyama et al. discloses a document feeder (conveying system from 1 to 13, see Fig. 1) configured to feed a document sheet; and 
an image reader (10) configured to read an image on the document sheet fed by the document feeder, wherein 
the document feeder includes the sheet feeding device according to claim 1.
Regarding Claim 16, Maruyama et al. discloses 
a document feeder (conveying system from 1 to 13, see Fig. 1) configured to feed a document sheet; and 
an image reader (10) configured to read an image on the document sheet fed by the document feeder, the apparatus (copying machine, line 10 of Column 1) that forms an image in accordance with image information read by the image reader, wherein 
the document feeder includes the sheet feeding device according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US Patent No. 5,918,876) in view of Koyama (US Pub No. 2017/0355541 A1).
Regarding Claims 6 and 7, Maruyama et al. discloses a sheet ejection unit (13) but does not disclose a projection member.
Koyama discloses a movable projection member (308) located in a center of width of the sheet ejection unit ([0059]), and projecting from a sheet placement surface (2a, Fig. 2), for the purpose of detecting sheet presence.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Maruyama et al. by including the projection member as disclosed by Koyama, for the purpose of detecting sheet presence.
Regarding Claim 8, Koyama further discloses a detector (221) configured to detect the projection member being in a given position (i.e. any of those in Fig. 4), wherein 
the sheet feeding device feeds sheets such that the following sheet reaches the registration position from the separable roller pair after completion of ejection of the preceding sheet, in response to detection of the projection member being in the given .

Allowable Subject Matter
Claims 9, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a thickness detector and display (Claim 9), a thickness detector and driving source control (Claim 10) or a pre-reading roller pair and ejection roller pair driven by a same driving source (Claim 14) as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirota et al. (US Patent No. 6,206,359) has a registration position at 7 but lacks separable rollers and timing as required.
Takimoto (US Pub No. 2021/0107301) discloses a projection member.
Sato et al. (US Pub No. 2020/0329164) discloses a feeder but lacks separable rollers and stopping of sheet as required.
Aoki (US Pub No. 2002/0125632) discloses stopping a succeeding sheet at a registration sensor after a preceding sheet is discharged but lacks separable rollers, registration rollers and part of the required control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 24, 2022